Citation Nr: 0407777	
Decision Date: 03/25/04    Archive Date: 04/01/04

DOCKET NO.  03-14 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from June 1955 to July 1970 
and from January 1981 to March 1988.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 RO decision which denied 
service connection for a heart disorder.


FINDING OF FACT

The veteran's current heart disorder began duing his active 
service.


CONCLUSION OF LAW

A heart disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served active duty in the Navy from June 1955 to 
July 1970, and from January 1981 to March 1988, at which 
point he retired with over 20 years of active service.  

Service medical records show that on the veteran's initial 
enlistment examination in June 1955, there were findings of a 
normal heart and blood pressure of 130/70.  An August 1969 
treatment report noted a blood pressure reading of 146/80.  
In July 1970, his discharge examination was conducted.  The 
report noted that his heart was normal, and listed a blood 
pressure reading of 130/88.

A re-enlistment examination, performed in October 1980, noted 
that his heart was normal, and listed his blood pressure as 
120/80.  An X-ray examination of the chest, performed in 
March 1984, revealed findings of borderline cardiac 
enlargement with pulmonary vascular congestion.  A re-
enlistment examination, performed in November 1986, noted 
findings of an abnormal heart.  The report noted borderline 
cardiac enlargement having been shown on X-ray examination of 
the chest.  An electrocardiogram (EKG) was said to be 
borderline.  His blood pressure was 124/82.  In September 
1987, there was an elevated blood pressure reading of 144/96.  
The report of an EKG, performed in January 1988, noted a 
normal sinus rhythm.  X-ray examination of the chest, 
performed in January 1988, revealed findings of a normal 
chest.  The veteran's retirement examination, performed in 
February 1988, noted that his heart was normal and listed a 
borderline blood pressure reading of 132/90.  The report also 
noted that his cholesterol level was 300 mg/dl, and 
recommended diet counseling.  A service medical treatment 
report, dated in February 1988, noted a diagnosis of high 
cholesterol and indicated that the veteran had a high cardiac 
risk.  The report recommended that he stop smoking cigarettes 
and begin an exercise program.

X-ray examination of the chest in February 1994 revealed an 
impression of findings compatible with pulmonary asbestosis 
and mild cardiomegaly.  In March 1998, the veteran was 
treated for a two-week history of irregular heartbeats and 
shortness of breath.  An EKG revealed atrial fibrillation.  
He was later discharged from the hospital two days later with 
diagnoses of atrial fibrillation with rapid ventricular 
response, left ventricular systolic dysfunction and dilated 
cardiomyopathy.  A follow-up treatment report, dated in April 
1998, noted diagnoses of congestive heart failure and atrial 
fibrillation.  

In February 2000, the veteran filed a claim seeking service 
connection for a heart disorder.  

In January 2001, a VA examination of the heart was conducted.  
The report noted the veteran's history of chronic atrial 
fibrillation and congestive heart failure since 1997.  It 
also noted a history of essential vascular hypertension for 
several years.  The report indicated that an echocardiogram 
in 1998 had revealed left ventricular systolic dysfunction 
and dilated cardiomyopathy with ejection fraction of 40 
percent.  It also noted that he was currently taking Coumadin 
for this condition.  Physical examination revealed blood 
pressure readings of 162/88 while sitting, 146/90 in supine 
position, and 146/88 in standing position.  An 
electrocardiogram was abnormal, with atrial fibrillation with 
rapid ventricular response, right axis deviation, suggestive 
of inferolateral myocardial ischemia and or digitalis effect.  
The report concluded with a diagnosis, in part, of chronic 
atrial fibrillation and chronic congestive heart failure.

In February 2001, the veteran underwent coronary angiography 
and heart catheterization.  Later that month, he underwent 
coronary artery bypass grafting.  His diagnoses were coronary 
artery disease, atrial fibrillation, and congestive heart 
failure.  

In June 2001, the VA sent the veteran correspondence 
informing him of his rights and duties under the Veterans 
Claims Assistance Act of 2000.

In June 2002, a VA heart examination was conducted.  The 
examiner was asked to furnish an opinion as to the etiology 
of the veteran's heart condition and whether it was related 
to military service.  The report indicated that the claims 
file had been reviewed in detail, and it provided a summary 
of the medical records.  It included a physical examination, 
and noted current diagnoses of diabetes mellitus, type 2; 
status post coronary artery bypass graft; hypertension; and 
cardiomegaly.  Based upon review of the claims folder and 
examination of the veteran, the VA examiner opined that the 
veteran's heart condition as likely as not was related to his 
service.  The examiner pointed out the elevated blood 
pressure readings in service, and explained that hypertension 
occured during service and likely contributed to the current 
heart condition.

A subsequent VA medical opinion, dated in September 2002, 
opined that the veteran's current cardiac condition was the 
result of coronary artery disease rather than hypertension.  
The doctor stated he based this opinion on the fact that no 
left ventricular hypertrophy was identified on the 
echocardiogram.   This opinion is otherwise silent as to 
what, if any, records had been considered.  

II.  Analysis

The veteran claims service connection for a heart disorder.  
Through correspondence, the rating decision, and the 
statement of the case, he has been notified with regard to 
the evidence necessary to substantiate his claim.  Pertinent 
records have been obtained, and a VA examination has been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 
5103, 5103A; 38 C.F.R. § 3.159.

Service connection may be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Service connection for certain chronic diseases, including 
organic heart disease and hypertension, will be rebuttably 
presumed if they are manifest to a compensable degree within 
the year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  Dorland's Illustrated Medical 
Dictionary at 635 (26th ed. 1981).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

The veteran had over 20 years of active duty, ending in 1988, 
at which point he retired from service.  Service medical 
records do not include a diagnosis of a chronic heart 
disorder, although there were findings during service of 
heart enlargement, questionable EKG, elevated blood pressure, 
etc.  Organic heart disease or hypertension are not shown to 
a compensable degree within the year after active duty, as 
required for presumptive service connection.  Heart disease 
(such as coronary artery disease and atrial fibrillation) 
have been shown since the 1990s.  A 2002 VA examiner, who 
reviewed all the records, opined that hypertension began 
during the veteran's service, and this led to the heart 
disease after service.  The examiner cited to specific 
evidence during service, and gave a cogent explanation for 
the opinion.  Another medical opinion later in 2002, by a 
different VA clinician, opined that the veteran's heart 
disorder was not related to service, although this opinion 
appears less detailed than the earlier one.

There are conflicting medical opinions on whether the 
veteran's current heart disorder, first diagnosed after 
service, had its onset in service.  38 C.F.R. § 3.303(d).  
The evidence appears about equally divided on this point, and 
under such circumstances the veteran is to be given the 
benefit of the doubt.  38 U.S.C.A. § 5107(b).  Thus the Board 
finds that the veteran's current heart disorder began during 
active service.  A heart disorder was incurred in service, 
warranting service connection.


ORDER

Service connection for a heart disorder is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



